Abatement Order filed November 20, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00229-CR
                              NO. 14-18-00231-CR
                                  ____________

                TRAVION DEPAUL FOUNTAIN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 268th District Court
                         Fort Bend County, Texas
       Trial Court Cause Nos. 16-DCR-074044A and 16-DCR-074054A

                           ABATEMENT ORDER

      Appellant Travion DePaul Fountain is represented by appointed counsel on
appeal, Donald W. Bankston, in each of these cases. On November 5, 2019,
counsel filed a motion to withdraw as appellate counsel in each of these cases
because counsel has been appointed Associate Judge of the 268th District Court.
Accordingly, we enter the following order in each of these cases.

                                         1
      We ORDER the judge of the 268th District Court to consider counsel’s
request to withdraw. If current counsel is permitted to withdraw, the judge shall
appoint new appellate counsel for appellant in each of these cases. The judge shall
see that a record of any hearing is made, and shall order the trial clerk to forward a
record of the hearing and a supplemental clerk’s record containing any orders
permitting counsel to withdraw and appointing new counsel for each of these
cases. Those records shall be filed with the clerk of this court within 30 days of the
date of this order.

      These appeals are abated, treated as closed cases, and removed from this
court’s active docket. The appeals will be reinstated on this court’s active docket
when the records are filed in this court.



                                        PER CURIAM




Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                            2